ITEMID: 001-92665
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KORDOS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1937 and lives in Śrem.
6. In 1995 the applicant’s husband died on a pedestrian crossing after being hit by a car. The car was being driven by a certain B.M.
7. On 20 July 1998 the applicant filed a claim against B.M. and the “Warta” Insurance Company with the Poznań Regional Court, seeking compensation in the amount of 50,000 Polish zlotys (PLN). At the same time the applicant requested the court to give her a full exemption from the costs of the proceedings. She submitted that she received only a small pension and that her health had significantly deteriorated.
8. On 21 June 1998 the Regional Court partly granted the applicant’s request. It exempted her from the court fee for processing her claim (wpis od pozwu).
9. On 25 November 1999 the Śrem District Court in the course of criminal proceedings convicted B.M. of having caused a traffic accident which resulted in a fatality and sentenced him, inter alia, to a suspended prison term.
10. In January 2001 the applicant filed her amended claim with the Regional Court. She sought an award of PLN 130,000 in compensation and PLN 500 as a supplementary monthly allowance.
11. On 28 December 2001 the Poznań Regional Court awarded the applicant PLN 20,000 to be paid jointly and severally by the defendants and dismissed her further claims. The applicant was ordered to pay the costs of the defendants in the amount of PLN 3,726.10.
12. On 18 January 2002 the applicant lodged an appeal against the firstinstance judgment. On the same day the Regional Court ordered the applicant to pay PLN 7,100 in court fees for proceeding with her appeal.
13. On 29 January 2002 the applicant asked the Regional Court for an exemption from the relevant fees. She submitted that her income consisted only of a monthly pension in the amount of PLN 800 and that she did not have any property or valuable movables. She also claimed that her health had significantly deteriorated since her husband’s death.
14. On 5 February 2002 the Poznań Regional Court dismissed her request. It considered, in so far as relevant:
“(...) It should be underlined that the obligation to demonstrate the preconditions for an exemption from the costs rests with the claimant.
Examining the claimant’s request, the court considers that it cannot be granted. The claimant did not demonstrate that she was unable to bear the [relevant] costs without entailing a substantial reduction in her and her family’s standard of living.
A person requesting exemption from costs should submit a declaration of means that she is unable to pay the costs, including detailed information about her family status, her assets and her income, which have to be supported by relevant documents.
In a case where a person seeking exemption from costs has a representative who is an advocate, that representative has an obligation to inform his client about the requirements attached to a declaration of means and the necessary information which must be included therein. In that case, the court is not required to summon the representative of a party seeking exemption from costs to submit an additional declaration.
For these reasons, considering that the claimant’s request did not contain the required declaration of means, which implies that there is no information enabling [the court] to examine the merits of the request, the court, pursuant to Article 113 § 1 of the Code of Civil Procedure, held as in the operative part of the decision.”
15. The applicant appealed. She relied on the same arguments as before the Regional Court.
16. On 23 April 2002 the Poznań Court of Appeal dismissed her interlocutory appeal. It found, in so far as relevant:
“...
The Court of Appeal considers that the grounds of appeal do not justify a departure from the findings of the first-instance court in respect of the appellant’s ability to pay the [relevant] costs.
The Court of Appeal draws attention to the fact that the claimant received the whole amount of compensation awarded [by the first-instance court]. Thus, there were no grounds to hold that she was unable to bear the costs without a reduction in her own necessary support.
...”
17. As a result, the applicant was prevented from lodging an appeal against the judgment of the Poznań Regional Court of 28 December 2001.
18. The legal provisions applicable at the material time and questions of practice are set out in paragraphs 23-33 of the judgment delivered by the Court on 19 June 2001 in the case of Kreuz v. Poland (no. 28249/95, ECHR 2001-VI; see also Jedamski and Jedamska v. Poland, no. 73547/01), §§ 29-39).
VIOLATED_ARTICLES: 6
